                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA

In re                                                           Case No. 18-31268-BPC
                                                                Chapter 13

MARY ANN WOOD,

        Debtor.



                      MEMORANUDM OPINION OVERRULING
                    TRUSTEE’S OBJECTION TO CONFIRMATION

        Confirmation of Debtor’s Chapter 13 plan (the “Plan”) is pending before the Court.
Debtor proposes a plan in which her student loan debt is classified with other general unsecured
claims. The Chapter 13 Trustee (“Trustee”) objects to confirmation of the Plan on the basis
that Debtor’s proposed plan unfairly discriminates under 11 U.S.C. § 1322(b)(1) because it
does not separately classify her student loan debt to be paid outside the plan or in deferment.
The Court, having reviewed the pleadings, briefs, and counsels’ arguments, holds that Debtor’s
proposed plan does not discriminate under 11 U.S.C. § 1322(b) and overrules Trustee’s
objection.


                               VENUE AND JURISDICTION
        This Court has jurisdiction over the parties and the subject matter pursuant to 28 U.S.C.
§§ 157(a) and 1334(b). Furthermore, this Court may hear and adjudicate this matter because
it is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(L).


                                    FINDINGS OF FACT
        On May 3, 2018, Debtor filed for relief under chapter 13. (Doc. 1). On May 3, 2018,
Debtor filed the Plan. (Doc. 2). On July 3, 2018, Trustee filed an Objection to Confirmation
of the Plan (the “Objection”) stating: “Debtor was to amend the plan to make provisions for
student loans as being paid outside/in deferment. Otherwise unsecured creditors will receive




  Case 18-31268       Doc 25    Filed 11/19/18 Entered 11/19/18 13:08:14           Desc Main
                                  Document     Page 1 of 4
less than 10%.” (Doc. 17). The Objection provides no other basis for objecting to confirmation
and states that Debtor’s overall pay record is 100%. (Doc. 17). Debtor filed a Response (Doc.
18) to the Objection on July 10, 2018. A hearing on the Objection was held on July 23, 2018.
At the hearing, the parties were given until October 22, 2018 to submit briefs in support of
their respective positions. Trustee filed her Brief in Support of Trustee’s Objection to
Confirmation (Doc. 21) on September 24, 2018, and Debtor filed her Brief in Support of
Confirmation (Doc. 23) on October 8, 2018.


                                    LEGAL ANALYSIS
       The relevant provisions of the Bankruptcy Code applicable here are §§ 1122 and 1322.
Section 1322 in pertinent part provides that:
       (a)(3) if the plan classifies claims, [the plan] shall provide the same treatment
       for each claim within a particular class; and
       ...
       (b)(1) Subject to subsections (a) and (c) of this section, the plan may – (1)
       designate a class or classes of unsecured claims, as provided in section 1122 of
       this title, but may not discriminate unfairly against any class so designated;
       however, such plan may treat claims for a consumer debt of the debtor if an
       individual is liable on such consumer debt with the debtor differently than other
       unsecured claims; . . . . (emphasis added)

Section 1122 provides that:

   (a) Except as provided in subsection (b) of this section, a plan may place a claim or
       an interest in a particular class only if such claim or interest is substantially
       similar to the other claims or interests of such class.
   (b) A plan may designate a separate class of claims consisting only of every
       unsecured claim that is less than or reduced to an amount that the court approves
       as reasonable and necessary for administrative convenience. (emphasis added)

       By including the word “may,” the provisions of §§ 1122(a) and 1322(b)(1) are
permissive, not mandatory. Even though the language of § 1322(b)(1) grants a debtor authority
to designate and discriminate between unsecured creditors in a chapter 13 plan as provided by
§ 1122, the Court can find no requirement that a debtor must discriminate between unsecured
creditors even if the outcome results in a smaller percentage paid to unsecured creditors.
Specifically, there is nothing in the Bankruptcy Code that gives nondischargeable student loan




  Case 18-31268      Doc 25     Filed 11/19/18 Entered 11/19/18 13:08:14         Desc Main
                                  Document     Page 2 of 4
claims priority over any other unsecured claim. In re Chapman, 146 B.R. 411, 417 (Bankr.
N.D. Ill. 1992) (stating that “unsecured student loan debt, dischargeable or not, is substantially
similar to other unsecured debt, and therefore dischargeable and nondischargeable student
loans can be classified with other unsecured debt”); In re Bentley, 266 B.R. 229, 241-42 (1st
Cir. BAP 2001) (stating that “sharing on a pro rata basis is fair as between those creditors
whose debts are dischargeable and those whose are not, because, … their claims are of equal
priority”).
       Moreover, if a plan does not separately classify unsecured claims, the Court does not
need to make a determination as to whether a debtor has met their burden of showing the
proposed classification does not unfairly discriminate. Section 1322(b)(1) distinguishes
between discrimination that is unfair and discrimination that is not. “‘To discriminate, in its
broadest sense, is to make a distinction or to note a difference between two things.
Derivatively, it is to treat two things differently on account of a distinction between them.’”
In re Pracht, 464 B.R. 486, 490 (Bankr. M.D. Ga. 2012) (quoting In re Bentley, 266 B.R. at
229). Thus, there must be different treatment among two classes of claims in order to have
discrimination. Id. In a case where there is only one class of unsecured claims, as is the case
here, there cannot be unfair discrimination because the § 1322(b)(1) provision “may not
discriminate unfairly against any class so designated” is only applicable when a debtor has
designated more than one class of unsecured claims. Debtor is able to forego the unfair
discrimination analysis contemplated by § 1322(b)(1) by crafting a plan that does not
discriminate at all. Instead, Debtor classifies her student loan debt as a general, unsecured debt
and proposes to treat her student loan debt the same way as her other unsecured debt.
Accordingly, Trustee’s argument that there is unfair discrimination must fail here because
there is no separate classification and thus, no discrimination.
       Counter to the myriad cases cited by both parties, Trustee here argues in favor of
discrimination. Specifically, Trustee contends that the nondischargeable nature of student loan
debt is a sufficient distinction to warrant separate classification under § 1322(b)(1). Although
the majority of courts have held that “discrimination based solely on nondischargeability is
unfair,” other courts allow discrimination on that basis. In re Pracht, 464 B.R. at 489. This
Court makes no finding as to the fairness of that discrimination, but merely acknowledges that,



  Case 18-31268       Doc 25    Filed 11/19/18 Entered 11/19/18 13:08:14            Desc Main
                                  Document     Page 3 of 4
due to the permissive language of § 1322, it is not mandatory for a debtor to separately class
such claims.


                                      CONCLUSION
       For the reasons stated above, Trustee’s Objection to Confirmation is overruled and
Debtor’s proposed plan will be confirmed. The Court will enter an Order by way of a separate
document.




                                             Bess M. Parrish Creswell
                                             United States Bankruptcy Judge


c:      Debtor
        Earl Gillian, Attorney for Debtor
        Sabrina L. McKinney, Trustee




  Case 18-31268      Doc 25    Filed 11/19/18 Entered 11/19/18 13:08:14         Desc Main
                                 Document     Page 4 of 4
